Case 2:18-cv-12369-LJM-APP ECF No. 22 filed 03/28/19   PageID.379   Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
GREGORY GRIFFIN,
on behalf of himself and all other
persons similarly situated, known and
unknown,
            Plaintiff,                  Case No: 2:18-cv-12369-LJM-APP
                                        Hon. Laurie J. Michelson
vs.                                     Magistrate Judge Anthony P. Patti

NEXEN         CORPORATION,            a
Michigan      for-profit   corporation,
STEVEN KIRKA, a natural person,
and AMAZON.COM, INC., a
Delaware      for-profit   corporation,
             Defendants.
__________________________________________________________________/
Bryan Yaldou (P70600)                   Angela M. Mannarino (P72374)
Elaina S. Bailey (P82461)               Gasiorek, Morgan, Greco &
Law Offices Of                          Mccauley, PC
Bryan Yaldou, PLLC                      30500 Northwestern Hwy, Ste. 425
23000 Telegraph, Suite 5                Farmington Hills, MI 48334
Brownstown, MI 48134                    Phone: 248-865-0001
Phone: (734) 692-9200                   Fax: 248-865-0002
Fax: (734) 692-9201                     amannarino@gmgmklaw.com
bryan@yaldoulaw.com                     Attorney for Nexen Corp. and Kirka
elaina@yaldoulaw.com
Attorneys for Plaintiffs                Stephanie L. Sweitzer (P66376)
                                        Meredith E. Riccio
                                        Morgan, Lewis & Bockius LLP
                                        77 W. Wacker Drive, Suite 500
                                        Chicago, IL 60601
                                        Phone: 312-324-1000
                                        Fax: 312-324-1001
                                        meredith.riccio@morganlewis.com
                                        Attorneys for Amazon.com, Inc.
__________________________________________________________________/
  NOTICE OF STIPULATED DISMISSAL OF COUNTS IV THROUGH VI
                         OF PLAINTIFF’S COMPLAINT
                                     1
Case 2:18-cv-12369-LJM-APP ECF No. 22 filed 03/28/19       PageID.380    Page 2 of 3




      NOW COMES Plaintiff Gregory Griffin, by and through his attorneys, THE

LAW OFFICES OF BRYAN YALDOU, PLLC; Defendant Nexen Corporation and Steven

Kirka, by and through their attorneys, GASIOREK, MORGAN, GRECO & MCCAULEY,

PC; and Amazon.com, Inc., by and through its attorneys, MORGAN, LEWIS &

BOCKIUS LLP, (collectively referred to as the “Parties”) and hereby states:

      1.     On July 30, 2018, Plaintiff Gregory Griffin filed his Complaint. Doc.

#1.

      2.     The Complaint included both Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., claims (Counts I-III) and the Michigan Workforce Opportunity

Wage Act (“WOWA”), MCL § 408.411 et seq., claims (Counts IV-VI).

      3.     Pursuant to Federal Rules of Civil Procedure Rule 41(1)(A)(ii) (“Rule

41”), the Parties stipulate to dismiss Plaintiffs’ WOWA claims, Counts IV-VI.

      4.     In accordance with Rule 41, the Parties stipulate that the WOWA

Claims, Counts IV-VI, are dismissed without prejudice.

      WHEREFORE, the Parties stipulate to voluntarily dismiss Plaintiffs’ WOWA

Claims, Counts IV-VI, without prejudice.



Respectfully Submitted,

s/ Bryan Yaldou
Bryan Yaldou (P70600)
Elaina S. Bailey (P82461)

                                         2
Case 2:18-cv-12369-LJM-APP ECF No. 22 filed 03/28/19   PageID.381   Page 3 of 3




Law Offices Of
Bryan Yaldou, PLLC
23000 Telegraph, Suite 5
Brownstown, MI 48134
Phone: (734) 692-9200
Fax: (734) 692-9201
bryan@yaldoulaw.com
elaina@yaldoulaw.com
Attorneys for Plaintiffs

s/ Angela M. Mannarino, with consent
Angela M. Mannarino (P72374)
Gasiorek, Morgan, Greco & Mccauley, PC
30500 Northwestern Hwy, Ste. 425
Farmington Hills, MI 48334
Phone: 248-865-0001
Fax: 248-865-0002
amannarino@gmgmklaw.com
Attorney for Nexen Corp. and Kirka

s/ Meredith E. Riccio, with consent
Stephanie L. Sweitzer (P66376)
Meredith E. Riccio
Morgan, Lewis & Bockius LLP
77 W. Wacker Drive, Suite 500 Chicago, IL 60601
Phone: 312-324-1000
Fax: 312-324-1001
meredith.riccio@morganlewis.com
Attorneys for Amazon.com, Inc.


Dated: March 28, 2019




                                      3
